Case 3:18-cv-00079-JPB Document 269-3 Filed 02/14/20 Page 1 of 3 PageID #: 3418




        EXHIBIT C
              Use of Force Continuums
                  Continuum as a training tool

• Provides structure for training.
• Creates “People pictures”
• Reinforces proper use of force/control
                                                                Case 3:18-cv-00079-JPB Document 269-3 Filed 02/14/20 Page 2 of 3 PageID #: 3419




                                                 Walker 00161
   Subject Refuses to Move, use the Weight of
his/her Body to Defeat the Control of Officer, or
 if the Subject is Pulling Away from the Officer.


•   Officer may use pressure points
•   Joint manipulations
•   Officer may strike muscle groups
•   Take downs
                                                           Case 3:18-cv-00079-JPB Document 269-3 Filed 02/14/20 Page 3 of 3 PageID #: 3420




                                            Walker 00164
